Name: Commission Regulation (EEC) No 3108/76 of 20 December 1976 on the payment of aid for certain projects for repairing the damage caused to agriculture by the earthquake in May 1976 in the Friuli-Venezia Giulia region
 Type: Regulation
 Subject Matter: EU finance; NA;  economic policy;  regions of EU Member States;  deterioration of the environment
 Date Published: nan

 No L 351 /22 Official Journal of the European Communities 21 . 12. 76 COMMISSION REGULATION (EEC) No 3108/76 of 20 December 1976 on the payment of aid for certain projects for repairing the damage caused to agriculture by the earthquake in May 1976 in the Friuli-Venezia Giulia region THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1505/76 of 21 June 1976 on the Community contribu ­ tion towards repairing the damage caused to agricul ­ ture by the earthquake in May 1976 in Friuli-Venezia Giulia region ('), and in particular Article 2 ( 1 ), thereof, Having regard to Council Regulation No 17/64/EEC of 5 February 1964 on the conditions for granting aid from the European Agricultural Guidance and Guarantee Fund (2), as last amended by Regulation (EEC) No 3171 /75 (3 ), and in particular Article 22 (4) thereof, Whereas under Regulation (EEC) No 1505/76 the beneficiaries of the projects for repairing the damage caused by the earthquake are required to make only a small contribution towards financing the investments ; Whereas the said beneficiaries are having financial difficulty in making payments on account to the contractors who are to carry out the work ; Whereas, in order to ensure that the projects are carried out rapidly, the necessary measures should be taken to facilitate the financing of the proposed invest ­ ments ; Whereas, as an exceptional measure and by way of derogation from Commission Regulation No 99/64/EEC of 24 July 1964 on procedures for imple ­ menting decisions by the Guidance Section of the EAGGF to grant aid (4), part of the aid should be paid on presentation of contracts for carrying out the work ; whereas the Member State concerned should contribute towards this exceptional operation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Fund Committee, HAS ADOPTED THIS REGULATION : Article 1 1 . By way of derogation from Articles 4 and 8 ( 1 ) of Regulation No 99/64/EEC, the Commission may pay part of the aid granted for a project under Regulation (EEC) No 1505/76 if the beneficiary is required to make a payment on account before the work is carried out. 2 . The Community aid paid under paragraph 1 shall not exceed the aid paid by the Member State and shall not exceed 50 % of the Community aid granted or 50 % of the payment on account to be made by the beneficiary. 3 . The application for payment of aid shall be accompanied by a certified copy of the contract in respect of which the payment on account is payable. 4 . The application for payment of aid shall be accompanied by a certificate from the authority referred to in Article 1 of Regulation No 99/64/EEC stating  that the work provided for in the contract referred to in paragraph 3 above is in conformity with the decision to grant aid and that the financial condi ­ tions laid down therein will be fulfilled,  the amount and date of payment of the aid from the Member State . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1976 . For the Commission P.J. LARDINOIS Member of the Commission (') OJ No L 168 , 28 . 6 . 1976, p. 9 . (2 ) OJ No 34, 27 . 2 . 1964, p . 586/64. (3 ) OJ No L 315, 5 . 12 . 1975, p. 1 . (4 ) OJ No 126, 5 . 8 . 1964, p . 2119/64 .